DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II, claims 8-12 and the species elected as depression, in the reply filed on 03/24/2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2021.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8-12 are rejected under 35 U.S.C. 103 as being obvious over Il (KR101333090B1) and Cheung-Lam (Studies on the uterotonic alkaloids of Fructus Evodiae, Department of Biochemistry, The Chinese University of Hong Kong, May 1979). 
Il’s general disclosure is to a composition for preventing and treating menopausal syndrome comprising (see abstract). This claim is maintained with no modifications.

Regarding claim 9, pertaining to the method wherein the mixed extract is obtained by extracting a mixed powder of cuscutae semen and Dipsaci radix with any one or more solvents selected from the group consisting of water, an alcohol having 1 to 4 carbon atoms and a mixed solvent, Il teaches wherein the mixed extractare extracts from the mixed powder and with any one or more solvents selected from the group consisting of water, alcohol having 1 to 4 carbon atoms and mixed solvents thereof (see claim 2, page 13).
Regarding claim 10, pertaining to the cuscutae semen and dipsaci radix being at 15-60 wt%, Il teaches wherein the fast (Radix Dipsaci) is 5 to 25% (see claim 3, page 13) and teaches wherein the Semen cuscutae is 16g in a total of 64g (see example page 5) which is 25% wt.
Regarding claim 11, pertaining to wherein the menopausal syndrome is caused by an decrease in estrogen secretion, Il teaches wherein the menopausal syndrome is characterized in that caused by a decrease in estrogen secretion (see claim 4, page 13).
Regarding claim 12, pertaining to the menopausal syndrome being selected from depression, Il teaches wherein “the menopausal syndrome is selected from the group consisting of atherosclerotic cardiovascular disease, tachycardia, hot flashes, palpitations, 
Il does not specifically teach wherein the method for treating menopausal syndrome comprises the extract of Evodiae fructus or adding the Evodiae in the instant taught percentages. 
However as discussed in the MPEP section 2144.05(II)(A), “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  The references teach the use of each of the ingredients in a composition.  Varying the concentration of ingredients within a composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
Cheung-Lam’s general disclosure is to the studies of the uterotonic alkaloids of fructus evodiae (see introduction and title).

Therefore it would have been obvious to a person having ordinary skill in the art at the effective filling date to include Evodiae frucuts as taught by Cheung-Lam in the composition taught by Il because Evodiae fructus has many different alkaloids and compounds which can act as a uterotonic or to relax the uterus and the fruit has been known to cure dysmenorrhea.
 It would have further been obvious to optimize the amount of Evodiae fructus to a range that is suitable for administration such as the instantly taught ranges because Cheun-Lam discloses that the fruit is effective for different gynecological functions at varying concentrations and the adjustment of particular conventional working conditions (i.e. determining the suitable amounts of the active ingredients) is deemed merely a matter of judicious selection and routine optimization, which is well within the purview of the skilled artisan.  
The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 
There would have been a reasonable expectation of success in treating menopause with the combined components because each are taught in the art for treating and or curing symptoms of menopause. 

Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive. The applicant argues that the use of the herbal medicine relied upon from Il for use in treating menopausal syndrome contains other ingredients in addition to cuscutae semen and dipsaci radix and that the cuscutae semen and dipsaci radix account for less than 50% of the medicine and that it wasn’t until the work from the present inventors that it was shown positive effects on the treatment of menopausal syndrome could be achieved using a medicine lacking the other five components. These arguments are not persuasive because the claims as written use the transitional phrase “comprising” which would allow for the inclusion of other ingredients. 
Also in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the cuscutae semen and dipsaci radix being more than 50%) are not recited in the rejected In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The applicant also argues that the relied upon art uses different menopause mouse models in their studies compared to the instant invention and thus the therapeutic effect from which the instant invention relies upon is different when compared to the previous art and thus cannot be said to be obvious, however this argument is not persuasive because the prior art shows the structural limitations of the instant invention being met with the same claimed functionality (preventing or treating female menopausal syndrome). The features relied upon in the argument are not limitations of the instant invention and thus there is no requirement for incorporating those limitations into the analysis.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655